Citation Nr: 1600330	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a joint pain condition to include fibromyalgia and rheumatoid arthritis.

2. Entitlement to service connection for a neurological condition.

3. Entitlement to service connection for a skin disability or rash.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977, May 1978 to May 1982, February 1991 to August 1991, September 2004 to April 2005, and August 2005 to September 2006.  She also had reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's appeal for service connection for a respiratory condition (asthma) was granted by the RO prior to certification to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issues on appeal.  First, in her notice of disagreement, the Veteran identified sources of private treatment.  VA requested that she complete a waiver for one of the providers but she returned the signed waiver without identifying the source of the medical documents.  The AOJ should request the Veteran sign a waiver for all identified private treatment and seek those records.  Further, the Veteran had reserve service and service treatment records show treatment outside of her periods of active duty.  Personnel records are needed to determine when the Veteran had active duty for training and inactive duty for training.

With respect to the skin claim, VA treatment records note intermittent rashes on the outer legs, private treatment from April 2009 and August 2010 shows a history of an itchy rash and allergy testing, and service records show treatment for skin irritation in December 1997 and May 2004.  The AOJ should schedule the Veteran for an examination to determine if the rash in service is related to the rashes treated currently.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to joint pain, the January 2013 examiner concluded that fibromyalgia was less likely than not related to service.  The examiner stated that most of the Veteran's current pain was due to rheumatoid arthritis, not fibromyalgia, but did not provide an opinion on arthritis.  The Veteran's claim for joint pain reasonably included a claim for rheumatoid arthritis.  The examiner should give an opinion on this diagnosis as well as give full consideration to the Veteran's reports of joint pain during service, including on many routine examinations and a July 2002 assessment of neuropathy.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Finally, regarding the neurologic claim, the September 2014 back examiner found normal sensory and muscle symptoms and no radicular pain but hypoactive ankle reflexes.  In her notice of disagreement, the Veteran specifically mentioned severe pain in feet and legs, and her service treatment records note complaints of low back pain radiating down the right leg in November 1981 and February 2006.  The AOJ should schedule the Veteran for an examination to determine if any current neuropathy symptoms are related to the service-connected low back disability and/or began in service.  See McLendon, 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting a waiver and release of treatment records from Drs. Donato, Crouse, and Bahadori.  Place a copy of the letter in the claims file.  If she completes the waiver, make all reasonable requests for records from those sources.

2. Obtain personnel records, or other data indicating the specific dates of active duty for training and/or inactive duty training, from the Veteran's reserve service and associate them with the file.  Requests for federal records should continue until the records are obtained or deemed unavailable.

3. After completing 1 and 2 above, schedule the Veteran for a VA examination for her skin claim and forward the claims file to the examiner to address the following:

a. Is any of the skin conditions treated during the current period on appeal (December 2009 forward) at least as likely as not related to service or did any have its onset during active duty or active duty for training?

The examiner should consider all evidence and provide rationale for the opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

4. After completing 1 and 2 above, forward the claims file to the January 2013 examiner to provide an addendum opinion on the following:

a. Did the Veteran's fibromyalgia at least as likely as not have its onset in service (either active duty or active duty for training)?  Consider the Veteran's complaints of joint pain in service and her statement of continuing joint pain.

b. Did the Veteran's rheumatoid arthritis at least as likely as not have its onset in service (either active duty or active duty for training)?  Consider the Veteran's complaints of joint pain in service, tingling right forearm in July 2002, and her report that Dr. MB found signs of rheumatoid arthritis around 2008.

The examiner should consider all evidence and provide rationale for the opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

5. After completing 1 and 2 above, schedule the Veteran for a neurological examination for her lower extremities and forward the claims file to the examiner to address the following:

a. Does the Veteran have any neurologic abnormalities at least as likely as not attributable to her service-connected low back disability?  If not, has any neurologic disorder been aggravated beyond its natural progression by the service-connected back disability?  If aggravation is found, please identify the baseline level of disability prior to such aggravation.

b. If the responses to the inquiries in the above paragraph are negative, then did any current neurologic abnormalities at least as likely as not have their onset during service?  Note the complaints of pain radiating down the right leg in November 1981 and February 2006.

The examiner should consider all evidence and provide rationale for the opinion.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.    

6. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




